UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1049


BAHMAN KHODARAHM ABADIAN,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                         (Tax Ct. No. 09-7184)


Submitted:   November 30, 2010             Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bahman Khodarahm Abadian, Appellant Pro Se.      Laurie Allyn
Snyder, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bahman Khodarahm Abadian appeals the tax court’s order

sustaining the Commissioner’s determination of a deficiency and

addition to tax with respect to Abadian’s 2006 federal income

tax    liability.      We     have     reviewed   the    record     and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the tax court.       Abadian v. Comm’r of Internal Revenue, Tax

Ct. No. 09-7184 (U.S. Tax Ct. Nov. 2, 2009).                     We dispense with

oral   argument     because      the    facts   and   legal      contentions      are

adequately    presented     in    the    materials      before    the     court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2